                Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 1 of 11




 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    TAMI M.,

 9                                      Plaintiff,               CASE NO. C20-0413-MAT

10              v.
                                                                 ORDER RE: SOCIAL SECURITY
11    ANDREW M. SAUL,                                            DISABILITY APPEAL
      Commissioner of Social Security,
12
                                        Defendant.
13

14          Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).               The Commissioner denied Plaintiff’s

16   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

17   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

18   memoranda of record, this matter is AFFIRMED.

19                                 FACTS AND PROCEDURAL HISTORY

20          Plaintiff was born on XXXX, 1972. 1 She has a two-year college degree and previously

21   worked as a special education assistant, preschool assistant, and customer service representative.

22
            1
23              Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
              Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 2 of 11




 1   (AR 71-73.)

 2          Plaintiff applied for DIB in October 2016. (AR 214-15.) That application was denied and

 3   Plaintiff timely requested a hearing. (AR 143-39, 151-59.)

 4          In September and December 2018, ALJ Larry Kennedy held hearings, taking testimony

 5   from Plaintiff and a vocational expert (VE). (AR 44-103.) On February 11, 2019, the ALJ issued

 6   a decision finding Plaintiff not disabled. (AR 15-37.) Plaintiff timely appealed. The Appeals

 7   Council denied Plaintiff’s request for review on January 9, 2020 (AR 1-6), making the ALJ’s

 8   decision the final decision of the Commissioner. Plaintiff appealed this final decision of the

 9   Commissioner to this Court.

10                                            JURISDICTION

11          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

12                                             DISCUSSION

13          The Commissioner follows a five-step sequential evaluation process for determining

14   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

15   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had worked

16   since the alleged onset date, but this work did not rise to the level of substantial gainful activity.

17   (AR 17.) At step two, it must be determined whether a claimant suffers from a severe impairment.

18   The ALJ found severe Plaintiff’s cervical and lumbar spine impairment, headaches, occipital

19   neuralgia, history of traumatic brain injury, neurocognitive disorder, post-concussion syndrome,

20   cognitive communication deficit, obesity, major depressive disorder, and adjustment disorder with

21   anxiety v. anxiety disorder. (AR 18-21.) Step three asks whether a claimant’s impairments meet

22   or equal a listed impairment. The ALJ found that Plaintiff’s impairments did not meet or equal

23   the criteria of a listed impairment. (AR 21-24.)

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
              Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 3 of 11




 1          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 2   residual functional capacity (RFC) and determine at step four whether the claimant has

 3   demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

 4   performing light work with additional limitations: she can frequently reach. She can occasionally

 5   climb ramps or stairs, balance, stoop, kneel, and crouch. She cannot climb ladders, ropes, or

 6   scaffolds, and cannot crawl. She must avoid concentrated exposure to vibration, hazards, and

 7   heights. She can perform simple, routine tasks. She can follow short, simple instructions, and do

 8   work that needs little or no judgment. She can perform simple duties that can be learned on the

 9   job in a short period. She requires a work environment that is predictable and with few work

10   setting changes. She cannot deal with the general public as in a sales position or where the general

11   public is frequently encountered as an essential element of the work process (but incidental contact

12   of a superficial nature with the general public is not precluded). (AR 24.) With that assessment,

13   the ALJ found Plaintiff unable to perform past relevant work. (AR 35-36.)

14          If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

15   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

16   adjustment to work that exists in significant levels in the national economy. With the assistance

17   of the VE, the ALJ found Plaintiff capable of transitioning to other representative occupations,

18   such as cleaner/housekeeper, marker, production assembler, escort vehicle driver, document

19   preparer, and circuit board assembler. (AR 36-37.)

20          This Court’s review of the ALJ’s decision is limited to whether the decision is in

21   accordance with the law and the findings supported by substantial evidence in the record as a

22   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

23   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
               Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 4 of 11




 1   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

 2   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

 3   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 4   2002).

 5            Plaintiff argues the ALJ erred in (1) finding at step two that fibromyalgia was not medically

 6   determinable, (2) assessing certain medical evidence and opinions, and (3) assessing Plaintiff’s

 7   RFC. The Commissioner argues that the ALJ’s decision is supported by substantial evidence and

 8   should be affirmed.

 9                                               Fibromyalgia

10            At step two, a claimant must make a threshold showing her medically determinable

11   impairments significantly limit her ability to perform basic work activities. See Bowen v. Yuckert,

12   482 U.S. 137, 145 (1987); 20 C.F.R. § 404.1520(c). “Basic work activities” refers to “the abilities

13   and aptitudes necessary to do most jobs.”         20 C.F.R. § 404.1522(b).       “An impairment or

14   combination of impairments can be found ‘not severe’ only if the evidence establishes a slight

15   abnormality that has ‘no more than a minimal effect on an individual’s ability to work.’” Smolen

16   v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (quoting Social Security Ruling (SSR) 85-28).

17            However, before considering severity, there must be a determination a medically

18   determinable impairment exists. 20 C.F.R. § 404.1521. That determination requires objective

19   medical evidence from an acceptable medical source. Id.; SSR 16-3p. Neither a statement of

20   symptoms, a diagnosis, nor a medical opinion suffices to establish the existence of a medically

21   determinable impairment. 20 C.F.R. § 404.1521. Pain or other symptoms will not be found to

22   affect the ability to perform basic work activities unless medical signs or laboratory findings show

23   the presence of a medically determinable impairment. 20 C.F.R. § 404.1529(b). “Medical signs

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
              Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 5 of 11




 1   and laboratory findings, established by medically acceptable clinical or laboratory diagnostic

 2   techniques, must show the existence of a medical impairment(s) which results from anatomical,

 3   physiological, or psychological abnormalities and which could reasonably be expected to produce

 4   the pain or other symptoms alleged.” Id.

 5          In this case, the ALJ acknowledged that the medical record included references to

 6   Plaintiff’s fibromyalgia, but the ALJ found that this condition was not medically determinable

 7   because (1) no acceptable medical source diagnosed fibromyalgia, and (2) neither set of the

 8   diagnostic criteria set forth in Social Security Ruling (SSR) 12-p is satisfied (no tender-point

 9   testing was performed, Plaintiff does not have repeated manifestations of fibromyalgia symptoms,

10   and there is no evidence that other conditions were considered and excluded). (AR 20.)

11          Plaintiff contends that the ALJ erred in finding her fibromyalgia to be not medically

12   determinable. She contends that the ALJ erroneously found that the condition had not been

13   diagnosed by an acceptable medical source, when the record shows that an ARNP’s initial

14   diagnosis was later confirmed by a physician. Dkt. 13 at 3-4 (citing AR 1175). A physician indeed

15   listed fibromyalgia in Plaintiff’s history, but did not indicate that any testing was performed or that

16   any other conditions were ruled out. (AR 1175.) Exclusion of other conditions is a criterion in

17   both of the diagnostic schemes mentioned in SSR 12-2p, as noted by the ALJ. (AR 20.) Under

18   these circumstances, the ALJ did not err in finding that the medical record failed to establish the

19   existence of fibromyalgia applying either set of diagnostic criteria set forth in SSR 12-2p. See

20   Ford v. Saul, 950 F.3d 1141, 1155 n.7 (9th Cir. 2020).

21                                        Medical opinion evidence

22          Plaintiff argues that the ALJ erred in discounting opinions provided by her treating nurse,

23   Katherine McKenzie, ARNP; and examining psychologist Kenneth Hapke, Ph.D. Each disputed

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
                 Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 6 of 11




 1   opinion will be addressed in turn.

 2   Legal standards

 3           In general, more weight should be given to the opinion of a treating doctor than to a non-

 4   treating doctor, and more weight to the opinion of an examining doctor than to a non-examining

 5   doctor. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). 2 Where not contradicted by another

 6   doctor, a treating or examining doctor’s opinion may be rejected only for “‘clear and convincing’”

 7   reasons. Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)). Where contradicted,

 8   a treating or examining doctor’s opinion may not be rejected without “‘specific and legitimate

 9   reasons’ supported by substantial evidence in the record for so doing.” Lester, 81 F.3d at 830-31

10   (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)).

11   Ms. McKenzie

12           In October 2018, Plaintiff’s treating nurse Ms. McKenzie wrote a letter describing

13   Plaintiff’s treatment and limitations, ultimately concluding that Plaintiff was “impair[ed in] her

14   ability to be gainfully employed in part time or full time work at this time.” (AR 1095.)

15           The ALJ summarized Ms. McKenzie’s opinion and her treatment notes, and explained that

16   he discounted the opinion as inconsistent with the record. (AR 33.) The ALJ found Ms.

17   McKenzie’s opinion to be inconsistent with her contemporaneous treatment notes, which showed

18   normal mental findings and “essentially no noted physical examination findings during [the] visit.”

19   (AR 33 (citing AR 1097-1102).) The ALJ also found that the opinion was inconsistent with the

20   more recent treatment notes as well. (AR 33 (citing AR 1172-1294).)

21           According to Plaintiff, the ALJ erred in finding that Ms. McKenzie’s opinion was

22
             2
             Because Plaintiff filed disability applications prior to March 27, 2017, the regulations set forth in
23   20 C.F.R. § 404.1527 and § 416.927 apply to the ALJ’s consideration of medical opinions.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
                 Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 7 of 11




 1   inconsistent with her contemporaneous examination findings, because the normal mental findings

 2   identified were not relevant to Ms. McKenzie’s opinion, and even if there were no physical

 3   examination findings noted at that one appointment, the opinion was informed by Ms. McKenzie’s

 4   longitudinal treatment relationship. Dkt. 13 at 7. The Commissioner does not dispute that the

 5   normal mental findings were not relevant to an assessment of the limitations identified by Ms.

 6   McKenzie (Dkt. 18 at 11 n.3), but argues that the many normal physical findings throughout the

 7   record nonetheless support the ALJ’s interpretation of the record. (See AR 27-32 (ALJ’s summary

 8   of the medical findings, both normal and abnormal).)

 9           Although Plaintiff accuses the ALJ of cherry-picking normal findings, she has not shown

10   that the ALJ ignored the context of the record or ignored abnormal findings. Dkt. 13 at 7-10.

11   Plaintiff points to her own reported symptoms as evidence that corroborates Ms. McKenzie’s

12   opinion (Dkt. 13 at 9), but the ALJ discounted Plaintiff’s self-report (AR 25-32) and Plaintiff did

13   not challenge these findings. Because the record contains substantial evidence that is inconsistent

14   with Ms. McKenzie’s opinion, the ALJ’s discounting of Ms. McKenzie’s opinion on this basis is

15   reasonable. 3 See Jamerson v. Chater, 112 F.3d 1064, 1067 (9th Cir. 1997) (“[T]he key question

16   is not whether there is substantial evidence that could support a finding of disability, but whether

17   there is substantial evidence to support the Commissioner’s actual finding that claimant is not

18   disabled.”).

19   Dr. Hapke

20

21           3
               Plaintiff cursorily suggests that the ALJ should have further developed the record (Dkt. 13 at 9-
     10), but has not shown that the record as presently constituted is either ambiguous or insufficient, and thus
22   has not established that the ALJ’s duty was triggered. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th
     Cir. 2001) (holding that “[a]n ALJ’s duty to develop the record further is triggered only when there is
23   ambiguous evidence or when the record is inadequate to allow for proper evaluation of the evidence”).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
              Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 8 of 11




 1          Dr. Hapke examined Plaintiff in March 2017 and wrote a narrative report describing her

 2   psychological symptoms and limitations. (AR 727-30.) Dr. Hapke’s medical source statement

 3   reads as follows, in relevant part:

 4          Based upon my clinical interview and observation, it is my professional opinion
            that at the present time, the claimant’s ability to engage in substantial and gainful
 5          employment is significantly compromised by her symptoms of Neurocognitive
            Disorder and anxiety. More significantly, the claimant’s health is compromised by
 6          a range of physical injuries diagnosed as Post-Concussive Syndrome and
            enumerated above. She has become increasingly dependent on the assistance of
 7          others for completion of everyday tasks. The claimant is sad, anxious, forgetful,
            lethargic, and tearful. It was observed that her tolerance for stress was limited. Her
 8          ability to sustain concentration is limited as evidenced by serial sevens and serial
            threes; further, she was unable to correctly spell [a] five letter word in reverse order.
 9          Her memory is impaired as evidenced by the fact that after two minutes, she was
            only able to remember 2/3 words and unable to immediately restate a series of five
10          numbers in correct order. In recent months, she has become avoidant she prefers to
            be home alone or with her son. It appears she would have difficulty performing
11          tasks normally required in work situations, including: complying with instructions,
            working independently, following a regular schedule, and interacting appropriately
12          with colleagues and members of the public.

13
     (AR 729-30.)
14
            The ALJ summarized Dr. Hapke’s findings and explained that he gave them “little to no
15
     weight” because (1) Dr. Hapke’s opinion was vague to the extent that he did not explain the degree
16
     to which Plaintiff was limited; and (2) the deficits noted by Dr. Hapke were inconsistent with the
17
     record, which contained many normal findings as to judgment, insight, attention, and memory.
18
     (AR 32-33.)
19
            Plaintiff argues that both of the ALJ’s reasons for discounting Dr. Hapke’s opinion are
20
     erroneous. First, Plaintiff argues that the ALJ erred in finding Dr. Hapke’s opinion to be
21
     insufficiently specific because he explicitly found Plaintiff’s ability to work to be “significantly
22
     compromised” by her symptoms, so he must have believed her deficits to be disabling. Dkt. 13 at
23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
               Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 9 of 11




 1   10-11. But any opinion as to whether Plaintiff can work touches on an issue reserved to the

 2   Commissioner, and the ALJ did not err in focusing on the particular limitations identified in Dr.

 3   Hapke’s report, which he described as “limited” or as “difficulties” in certain areas, without

 4   quantifying the degree of limitation or difficulty. (AR 729-30.) Under these circumstances, the

 5   ALJ did not err in finding that the limitations identified by Dr. Hapke were not specifically

 6   quantified, or in discounting Dr. Hapke’s opinion on this basis. See Ford, 950 F.3d at 1156 (“Here,

 7   the ALJ found that Dr. Zipperman’s descriptions of Ford’s ability to perform in the workplace as

 8   ‘limited’ or ‘fair’ were not useful because they failed to specify Ford’s functional limits. Therefore,

 9   the ALJ could reasonably conclude these characterizations were inadequate for determining

10   RFC.”).

11          Furthermore, the ALJ also reasonably found Dr. Hapke’s opinion to be inconsistent with

12   objective evidence in the longitudinal record. (AR 33 (citing AR 1172-1294).) The exhibit cited

13   by the ALJ contains many normal findings that contradict Dr. Hapke’s conclusions. (See, e.g., AR

14   1183 (Plaintiff has “[n]o cognitive concerns or impairment in judgment or insight”), 1194 (same),

15   1205 (same), 1209 (normal judgment, thought content, behavior, mood, affect), 1215 (normal

16   affect, mood, behavior, and judgment), 1223 (intact insight, judgment, and cognitive faculties),

17   1231 (describing Plaintiff with good judgment and insight, “[a]ttentive to conversation” and

18   “[m]emory intact to recent and remote events”), 1236 (Plaintiff presenting with “normal spe[e]ch

19   and though[t] patterns and good judgment”), 1248 (normal mood, affect, behavior, judgment and

20   thought content), 1266 (normal judgment/insight, mood/affect, and orientation).

21          The exhibit cited by the ALJ also includes references to Plaintiff’s mental limitations (e.g.

22   AR 1189, 1222, 1254), but these records only record Plaintiff’s self-reporting. The exhibit also

23   contains one memory assessment that suggested a need for a short course of cognitive skills

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
             Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 10 of 11




 1   therapy, and Plaintiff’s skills improved with treatment. (See AR 1278-92.) Considering the

 2   contents of the exhibit cited by the ALJ, the ALJ reasonably found that objective evidence in the

 3   record was inconsistent with Dr. Hapke’s conclusions and did not err in discounting his opinion

 4   on that basis. See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (inconsistency with

 5   the record properly considered by ALJ in rejection of physician’s opinions).

 6          Because the ALJ provided specific, legitimate reasons to discount Dr. Hapke’s opinion, the

 7   Court affirms the ALJ’s assessment of this evidence.

 8                                                  RFC

 9          RFC is the most a claimant can do despite limitations and is assessed based on all relevant

10   evidence in the record. 20 C.F.R. § 416.945(a)(1). An RFC must include all of the claimant’s

11   functional limitations supported by the record. See Valentine v. Comm’r of Social Sec. Admin.,

12   574 F.3d 685, 690 (9th Cir. 2009). The “final responsibility” for decision issues such as an

13   individual’s RFC “is reserved to the Commissioner.” 20 C.F.R. §§ 416.927(d)(2), 416.946(c).

14   That responsibility includes “translating and incorporating clinical findings into a succinct RFC.”

15   Rounds v. Comm’r of Social Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (citing Stubbs-

16   Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)).

17          Plaintiff argues that the ALJ erred in assessing her RFC because the record contains

18   evidence that would support additional limitations. Dkt. 13 at 13-14. Plaintiff’s brief summarizes

19   medical evidence that Plaintiff contends shows that she was more limited than the ALJ found.

20   Dkt. 13 at 13-16. Plaintiff also argues that the ALJ erred in relying on the State agency medical

21   consultants in crafting the RFC assessment, rather than on the opinions of treating or examining

22   providers or on her own subjective testimony. Dkt. 13 at 16-17. Finally, Plaintiff argues that the

23   ALJ erred in accounting for limitations caused by her fibromyalgia. Dkt. 13 at 17-18.

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 10
             Case 2:20-cv-00413-MAT Document 19 Filed 01/27/21 Page 11 of 11




 1          Plaintiff has failed to raise a persuasive challenge to the ALJ’s RFC assessment. Drawing

 2   a different conclusion from a summary of the same evidence discussed by the ALJ does not

 3   establish error in the ALJ’s decision. Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599

 4   (9th Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it is

 5   the ALJ’s conclusion that must be upheld.”). Furthermore, pointing to opinion evidence or her

 6   own testimony (which were discounted by the ALJ for proper or unchallenged reasons) does not

 7   bolster Plaintiff’s argument, because the ALJ need not account for limitations mentioned in

 8   properly discounted evidence. See Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th Cir. 2005).

 9   Lastly, as discussed supra, the ALJ did not err in finding that Plaintiff’s fibromyalgia was not

10   medically determinable, and thus the ALJ did not err in failing to account for limitations caused

11   by that condition in the RFC assessment. See 20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2).

12          For all of these reasons, the Court finds that Plaintiff has failed to meet her burden to show

13   error in the ALJ’s RFC assessment.

14                                            CONCLUSION

15          For the reasons set forth above, this matter is AFFIRMED.

16          DATED this 27th day of January, 2021.

17

18                                                        A
                                                          Mary Alice Theiler
19                                                        United States Magistrate Judge

20

21

22

23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 11
